Case 1:2Case
        1-cv-01247-TCB-JSA                               Filed 06/14/2021
              1:21-cv-01247-TCB-JSA Document 29 Filed 06/14/21    Page 1 of 7




IN THE UMTED STATESDISTRICT COURT FOR THE NORTHERN
         DISTRICT OF GEORGIA ATLANTA DIVISIONLED IN CLERK’S                      QH~C~
                                                                   U.S.D.C. At~8fl~
                                                                            -




                                                                     JU1’~ I ~ 2021
                                                               ~~WC~erk
Saretta M. Gross

                                                          CIVIL ACTION NO.
                                                          1:21 -cv-O 1 247-TCB-JSA
Plaintiff,


Vs,


United Parcel Service et a!
Teamsters Local Union728

Defendant,


                           PLANITIFF pro’se
               MOTION TO RESPOND OF A MOTION TO DISMISS

Introduction


      1) Plaintiff hereby submits its opposition to Defendant Motion to dismiss the

        complaint. Specifically, this court has personal jurisdiction over the

        defendants and the complaint sufficiently alleges causation, and HARM.

        Accordingly defendant motion should be denied.For the foregoing reasons

        and all others, discussed in my complaint the present motion should be

        “Denied.” 2) United Parcel Service also has insufficient improper service
Case 1:2Case
        1-cv-01247-TCB-JSA                               Filed 06/14/2021
              1:21-cv-01247-TCB-JSA Document 29 Filed 06/14/21    Page 2 of 7




      process.Plaintiff never was served any type of Motions or Certificates of

      Service by defendant Rule 5(d),1 at all. United Parcel Service never

      responded to the first complaint even after discharging me. I found out about

      this motion through the Judge’s order. Based on the foregoing and the

      attached memorandum Plaintiff request should be denied.




DATED this   11th   day of June, 2021


                                                  ~eflaGros~

                                                  P.O box 942

                                                   Mableton, Ga 30126

                                                   Pepsiolal@gmail.com

                                                   (470)623-3324
Case 1 :21-cv-01247-TCB-JSA                              Filed 06/14/2021
         Case 1:21-cv-01247-TCB-JSA Document 29 Filed 06/14/21     Page 3 of 7




                         Certificate of Service




I hereby certify that on June 14.2021, I submitted the foregoing MOTION TO

RESPOND TO A MOTION TO DISMISS to the Clerk of court. Also by U.S

mailed and Hand delivered to CSC of Cobb County for Defendant United Parcel

Service. Via U.S Mail with postage prepaid to following Addresses:




                                                   CSC of Cobb County -UPS
                                                   192 Anderson St.
                                                   Marietta, Georgia 30060


                                                         By: Saretta M.Gross


                                                   Micheal B. Schoenfeld
                                                   Georgia bar No.253950
                                                   Stanford Fagan LLC
                                                   2540 Lakewood Avenue sw
                                                   Atlanta,GA 30315
                                                   (404) 622-0521 ext.2244
      Case 1:21-cv-01247-TCB-JSA Document 29 Filed 06/14/21 Page 4 of 7




                     CERTIFICATION OF COMPLIANCE



The undersigned attorney hereby certifies, pursuant to 1r7. 1 (D0,NDGa, that the

foregoing MEMORANDUM OF LAW IN SUPPORT IN MOTION TO

DISMISS WAS PERPARED IN ACCORDANCE WITH LR 5.1, NDGa, using

Times New Roman font 14 point.



                                                   By: Saretta M. Gross
DATED this   14th   day ofJune,2021.               P.O Box 942

                                                   Mableton, Ga 30126

                                                   Pepsiolal ~gmai1.com

                                                   (470) 623-3324
(US~C~J-°I/-iC_b~c~M
      Case 1:21-cv-01247-TCB-JSA                Document 29 Filed 06/14/21 Page 5 of 7




                                          Progressive Discipline Steps
             a. Counseling An opportunity for the employee and the supervisor to informally discuss
                               —


                work-related problems and concerns. The counseling session is designed to help the
                employee:
                    •   Recognize the mistake or deficiency.
                    •   Accept the standard that is required.
                    •   Clarify expectations and standards.
                    •   Understand the consequences of failing to meet the standard.
                    •   The counseling session should be documented with a memo to the administrator’s
                        employee desk file.
             b. Oral Reprimand Used to get the attention of the employee while the situation is still
                                      —


                correctable. The primary purpose of this step is to alleviate any misunderstandings and to
                clarify the direction for necessary and successful correction of the problem. An oral
                reprimand must:
                    •   Clearly indicate the nature of the problem, cite the work standard, rule or policy
                        governing the situation, and explain precisely what corrective action is expected.
                    •   Point out that future behavior of a similar type may result in more serious
                        disciplinary action.
                    •   Must be confirmed in writing, clearly defmed as an “oral reprimand” with a copy
                        placed in the employee’s file at the work site.
                    •   Advise the employee that a copy of the reprimand will be placed in his/her
                        personnel file and forward a copy to the Department of Human Resources.
             c. Written Reprimand Utilized when prior counseling sessions and/or the oral reprimand
                                          —


                have not resulted in satisfactory changes of behavior. A written reprimand may or may not
                be preceded by an oral reprimand, depending on the type of violation. When issuing a
                written reprimand please:
                    •   Include a review of prior disciplinary action taken.
                    •   Notify the employee of the specific work rule or standard being violated.
                    •   Place the employee on written notice that corrective action must be taken.
                    •   Base the written reprimand on facts and information of record as opposed to
                        hearsay and unfounded conclusions.
                    •   Keep a copy in the employee’s personnel file at the work site.
                    •   Advise the employee that a copy of the reprimand will be placed in his/her
                        personnel file and forward a copy to the Department of Human Resources.
             d. Suspension or Demotion
                   • Suspension
                          • May be used when the employee has not responded to counseling, oral or
                             written reprimands or commits a more serious rule violation that warrants
                             suspension for a first offense.
                           •       ~ii~nen~nnc m~v he with nr withniif n~v
CQ~€.   (~   Case 1:21-cv-01247-TCB-JSA Document 29 Filed 06/14/21 Page 6 of 7




                             •   The Office of Labor and Employee Relations must handle disciplinary
                                 issues that may warrant suspension.
                         Suspension Pending Investigation
                            • Examples of situations where the employee may need to be removed from
                               the work place before an investigation can be conducted may include sexual
                               harassment, disorderly conduct, or other situations where the employee
                               presents a potential threat to other employees.
                             •   The supervisor should contact the Office of Labor and Employee
                                 Relations prior to sending the employee home, unless there is an
                                 immediate need to remove the employeefrom the workplace.
                             •   A suspension, pending an investigation, is imposed with the understanding
                                 that a fmal decision relative to the appropriate disciplinary action will be
                                 made after the investigation.
                             •   If there is no cause for disciplinary action, the employee will receive pay for
                                 the regular earnings lost during the suspension.
                         Demotion
                             •   Disciplinary demotions may be in the form of reduction in rank, reduction
                                 in pay, or both.
                             •   Demotion in rank refers to the removal of an employee from his present
                                 position to one of less responsibility. This concept is based on the premise
                                 that management has the right to promote and grant merit increases to
                                 employees. Therefore, if the employee’s performance does not continue at
                                 the same level as when he/she was placed in the position, they also have the
                                 right to take away such benefits.
                             •   The Office of Labor and Employee Relations will handle disciplinary
                                 issues that may warrant demotion.
              e. Termination- If all previous steps of the disciplinary process have been unsuccessful, the
                 employee may be terminated from employment. Certain violations may warrant
                 immediate termination. Because of the severity in the loss of one’s job and the probability
                 that taking such an action will result in a grievance, appeal, or possibly legal action, it is
                 important that employee dismissals not be done in haste and only after a thorough
                 investigation. At minimum, the investigation should provide assurances that:
                     •   The employee did, in fact, commit the act.
                     •   Substantial evidence of guilt is available.
                     •   The employee was aware, or should have been aware of the consequences of the
                         act.
                     •   The employee’s entire work record, good and bad, has been considered.
                     •   The same rules are applied uniformly to all employees.
                     •   The credible witnesses provide essentially the same story.
                     •   The penalty of dismissal is reasonably related to the seriousness of the offense.
              Case 1:21-cv-01247-TCB-JSA Document 29 Filed 06/14/21 Page 7 of 7
                                                                                                             EMPLOYEE TRUSTEES
                                                                           C’                                CHARLES A. WHOBREY
                                                                   0 T c)-~                                  GEORGE J. WESTLEY



T E A M CA R E
A CENTRAL STATES HEALTH PLAN                                                                                 CHRISTOPHERJLANGAN
                                                                                                             ROBERT WHITAKER
                                                                                                             MARK F. ANGERAME

                                                                                                             EXECUTIVE DIRECTOR
                                                                                                             THOMAS C. NYHAN




       RC-5296072
       SARETTA M GROSS                                                                         VERIFICATION OF

       MABLETON,GA 30126                                                              GROUP HEALTH PLAN COVERAGE




  Date issued:                              June 3, 2021
  Name of group health plan:                Central States, Southeast and Southwest Areas Health and Welfare Plan
  Member name:                              SARETTA M GROSS
  Member identification number:             806551411
  Coverage type:                            Medical, RX, Dental, Vision
  Name of any covered individuals           Name                                  Effective Date      Coverage Status
  to whom this verification applies:        Saretta M. Cross                       10/13/2019        Termed 10/11/2020

  Name, address and telephone number              TeamCare, A Central States Health Plan
  of plan administrator responsible               P0 Box 5126
  for providing this verification:                Des Plaines IL 60017-5126
                                                  800-TEAMCARE (832-6227)


  You have not requested a description of the benefits provided under your plan and this letter does not describe those
  benefits. The above information is based on current records and work history reported by the member’s employer.
  Updated records or corrections with respect to periods worked may affect dependent eligibility and/or coverage status
  or date. If you require another Verification of Group Health Plan Coverage letter in the future, you can generate one by
  visiting MyTeamCare.org.




  C21154 091012 I 806551411 I P1-i I Ig I T122417845


                          8647 West Higgins Road, Chicago IL 60631-2803           I    MyTeamCare.org
